PER CURIAM.
The trial court denied plaintiff’s motion for a temporary restraining order, pending the outcome of a declaratory judgment action to determine the parties’ rights under a contract for the purchase and sale of a condominium. The temporary restraining order sought a postponement in the closing date. No clear abuse of the trial court’s discretion has been shown and, thus, the order under review is affirmed. Oxford International Bank and Trust, Ltd. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 374 So.2d 54 (Fla. 3d DCA 1979); City of Coral Springs v. Florida National Properties, Inc., 340 So.2d 1271 (Fla. 4th DCA 1976).
Affirmed.